Corrected Notice of Allowability
1.  The corrected Notice of Allowability is issued to reflect the status of newly added claims 44-45 on PTOL-37 and to fix a typological error in claim 1.

2.  Applicant's amendment, filed 8/26/2021, is acknowledged.
 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Lisa A Haile on September 8, 2021.


In the Claims:
 
5.  In claim 1, the phrase “SEQ ID NO:2u” has been replaced with   -- SEQ ID NO:2 and --  .

6.  claims 1, 21-27, 29-41 and 43-45 are allowable.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 8, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644